Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit granted limited to the following question: "Whether a claim that ERISA plan fiduciaries breached their duty of prudence by offering higher-cost retail-class mutual funds to plan participants, even though identical lower-cost institution-class mutual funds were available, is barred by 29 U.S.C. § 1113(1)when fiduciaries initially chose the higher-cost mutual funds as plan investments more than six years before the claim was filed."